Citation Nr: 1715887	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-31 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits payable to a child for birth defects related to herbicide exposure under 38 U.S.C.A. § 1815.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971.  The Appellant is his daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

In December 2011, the Appellant submitted a VA Form 9, wherein she stated she wished to attend a Board hearing at a local VA office before a Veterans Law Judge.  Thereafter, in September 2014, the Appellant notified the RO that she wished to attend a videoconference hearing.  The Appellant was apparently scheduled to attend a Board videoconference hearing in September 2016; however, she informed the RO in March 2017 that she did not receive notice of this hearing, as she had recently relocated.  

In this case, the Board has determined that good cause clearly exists for the Appellant's failure to appear at her September 2016 Board hearing, and the Appellant has unequivocally expressed her desire to have the hearing rescheduled.  The Appellant has not yet been rescheduled for her requested hearing.  As the RO schedules Board video hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Appellant's request.


Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Appellant for a Board video conference hearing in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




